Citation Nr: 1343227	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether an overpayment of VA nonservice-connected pension benefits in the principal amount of $24,549.00 is a valid debt.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from May 1942 to October 1945.  The Veteran died in February 2005 and the appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeal (Board) arose from a September 2010 decision in which the Milwaukee RO's Committee on Waivers and Compromises (Committee) determined that the appellant had acted in bad faith in creating the debt and denied a waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the calculated amount of $24,549.00. 

The Board notes that, in additional to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran.  A review of such records reveals various administrative documents which are duplicative of those contained in the physical claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision.

Initially, the Board notes that before a decision can be made on whether the appellant is entitled to a waiver of recovery of the assessed overpayment, it must be determined whether or not the overpayment was properly calculated.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  In general, waiver determinations, which do not involve fraud, misrepresentation, or bad faith by the claimant, should be waived only when it is shown that the recovery would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2013).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded and further analysis is not warranted.  See 38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2013). 
The United States Court of Appeals for Veterans Claims has defined bad faith as "a willful intention to seek an unfair advantage."  Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government. 

Preliminary review of the current evidentiary record in this case reveals a September 2007 letter addressed to the Veteran's estate indicating that VA benefits had been terminated as a result of his death in February 2005.  A September 2010 administrative decision subsequently denied the appellant's request for a waiver of debt in the amount of $24,549.00, reasoning that she had acted in bad faith in that she made no attempt to return VA funds that she was not entitled to receive after the Veteran's death.  The appellant argues that she did not know of or receive any money after her husband's death  as she suffered a nervous breakdown and stroke after his death in February 2005.  Essentially, the appellant does not dispute the creation or validity of the debt but rather disputes that she actually received the money in question and is responsible for its repayment.

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R.   § 1.911(c)(1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See 
Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991.  As such, the Board believes that further action by the Committee to determine whether the appellant is responsible for the proper creation of the debt at issue.  Thus, the Board finds that additional development is necessary before the Board may proceed with further appellate review. 
The Board notes a June 2010 VA Interoffice Memorandum which indicated that an Office of Inspector General investigation had taken place in this case.  Specifically, the Memorandum stated that the Inspector General Special Agent assigned to this case had found that the appellant took benefits paid to the deceased Veteran from the time of his death until his award was terminated in September 2007 and that he also recommended that the debt be moved from the Veteran's name to the appellant's name.  The appellant contends that she did not receive actually receive such benefits and hence should not be responsible for any debts incurred.  The claims file contains various administrative notations suggesting that direct deposit payments were made into a bank account at Firststar Bank.  However, it is not clear whether all of the nonservice-connected pension benefit payments made on behalf of the Veteran for the period from his death to September 2007 were made into this account.  Moreover, it is not clear that it was appellant had access to this account or withdrew such funds and hence is responsible for repayment of this overpayment.  On remand, such clarification should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should indicate where the payments of the Veteran's nonservice-connected pension were made for each such payment following the Veteran's death in February 2005 until September 2007.  Such information should include the banking institution, account numbers and payee, if possible.

2.  The RO should undertake reasonable efforts to obtain any information and evidence associated with the OIG investigation associated with this matter, as summarized in the June 2010 Interoffice Memorandum, specifically including any information that pertains to the appellant's actual receipt or her taking of the Veteran's nonservice-connected pension benefits payments after his death in February 2005.

Any efforts to obtain these records, including any responses from those from whom the records are sought, should be included in the claims file, and requests should continue until it is determined that such records are unavailable or that further requests would be futile.

2.  If the benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations-to include the issue of whether the appellant actually received or took the Veteran's nonservice-connected pension payments for the period from his death in February 2005 to September 2007-and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


